MEMORANDUM**
Rolando Gonzalez-Mendoza, native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reconsider its order affirming without opinion the decision of the Immigration Judge denying this application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Although we lack jurisdiction over discretionary decisions, Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), we review de novo due process challenges, Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003). We dismiss the petition for review.
The contention that the BIA’s decision without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003), and does not raise a colorable due process challenge. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001) (“To be colorable ... the claim must have some possible validity.”)
We reject the remaining contentions.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.